Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 1 of 7 PageID #: 3726



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF RHODE ISLAND


      DR. DAMIAN MEDICI,

                 Plaintiff

  v.                                                   Civil Action No. 1:17-cv-00265-M-PAS

      LIFESPAN CORPORATION,
      RHODE ISLAND HOSPITAL, and
      MICHAEL SUSIENKA,

                 Defendants.


         DEFENDANTS’ REPLY IN FURTHER SUPPORT OF THEIR MOTION TO
             DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION

         Defendants Lifespan Corporation, Rhode Island Hospital and Michael Susienka

 (“Defendants”) submit this Reply Memorandum in Further Support of Their Motion to Dismiss

 for Lack of Subject Matter Jurisdiction.

 I.      PLAINTIFF’S COMPLAINT DOES NOT RAISE FEDERAL ISSUES
         SUFFICIENT TO CONFER SUBJECT MATTER JURISDICTION.

         There is no dispute that Plaintiff’s Complaint references the federal regulations governing

 research misconduct or that Lifespan’s Research Misconduct Policy was adopted pursuant to

 those regulations. Plaintiff apparently believes that these undisputed facts are sufficient to confer

 subject matter jurisdiction over his Complaint. However, under the unambiguous rulings of the

 Supreme Court and the courts of this Circuit the mere existence of federal issues is not enough.

 Instead, those issues must be “actually disputed” and “substantial,” Grable & Sons Metal

 Products, Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 314 (2005), meaning that the issues

 must be “pure issues of law” and not “fact-bound and situation-specific.” Empire Healthchoice

 Assurance, Inc. v. McVeigh, 547 U.S. 677, 700-01 (2006).


                                                  1
Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 2 of 7 PageID #: 3727



        The crux of Plaintiff’s Complaint is that the manner in which Lifespan conducted its

 investigation into Plaintiff’s research misconduct violated Lifespan’s Research Misconduct

 Policy which, according to Plaintiff, should be interpreted in reference to the regulations

 pursuant to which they were adopted.1 Such a claim is quintessentially “fact-bound and

 situation-specific,” since it involves whether the particular actions taken by Lifespan met or

 failed to meet the requirements of its Research Misconduct Policy.2 A determination by this

 Court on that issue will have no application beyond the facts of Plaintiff’s particular case.

 Moreover, it is far from clear that the federal issues that might exist –– the interpretation of

 particular regulations governing research misconduct investigations –– are “actually disputed.”

 The parties do not dispute that the federal research misconduct regulations apply to Lifespan.

 Nor has Plaintiff identified any particular regulations over whose interpretation the parties

 disagree, much less one that will determine the outcome of this case. For that reason, this case

 does not raise a federal issue sufficient to confer subject matter jurisdiction. See Municipality of

 Mayaguez v. Corporacion Para el Desarrollo Del Oester, Inc., 726 F.3d 8, 14 (1st Cir. 2013)

 (breach of contract claim that necessitated determination as to whether defendant had violated

 HUD regulations did not give rise to federal question jurisdiction because the claim did not “turn




 1
   Plaintiff does not assert a claim for violation of those regulations, nor could he given that the
 regulations do not create a private right of action. See Buck v. American Airlines, Inc., 476 F.3d
 29, 33 (1st Cir. 2007) (“Regulations alone cannot create private rights of action; the source of the
 right must be the statute.”) (citing Alexander v. Sandoval, 532 U.S. 275, 291 (2001)); Yuan v.
 Johns Hopkins Univ., 135 A.3d 519, 532 (Md. Ct. Spec. App. 2016) (holding that the statute
 does not create a private right of action for a whistleblower to challenge the alleged violation of
 the regulations). Instead, Plaintiff’s claim sounds in breach of contract, i.e. breach of his
 employment agreement and the Research Misconduct Policy.
 2
  Defendants do not concede that Plaintiff has a valid claim for breach of Lifespan’s Research
 Misconduct Policy. See Defendants’ Motion for Summary Judgment [Dkt. No. 74], at 28-40.

                                                   2
Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 3 of 7 PageID #: 3728



 on a new interpretation of a federal statute or regulation which will govern a large number of

 cases”).

         The cases cited by Plaintiff to support his assertion of federal question jurisdiction in fact

 illustrate why such jurisdiction does not exist here. In One and Ken Valley Housing Group v.

 Maine State Housing Authority, 716 F.3d 218 (1st Cir. 2013), the plaintiff landlords alleged that

 the defendant state agency had failed to grant the annual adjustments to their Section 8 payments

 that were required by HUD regulations. Specifically recognizing that federal jurisdiction exists

 over cases that “present a nearly pure issue of law that could be settled once and for all and

 thereafter would govern numerous cases,” the court found federal question jurisdiction because a

 decision on the issue raised by the plaintiffs –– the extent to which annual adjustments were

 mandated –– would dictate the outcome in numerous other cases filed by landlords across the

 country. Id. at 225. In Rhode Island Fisherman’s Alliance, Inc. v. Rhode Island Department of

 Environmental Management, 585 F.3d 42, 49 (1st Cir. 2009), the court found federal question

 jurisdiction because the issue raised by the plaintiff’s complaint –– whether a state regulation

 governing lobster trap allocation that used retroactive control dates was required by the federal

 statue governing fisheries management –– turned “exclusively” on the interpretation of federal

 law. Neither case supports the exercise of jurisdiction here, where resolution of the federal

 issues, to the extent they exist, is not enough to determine the outcome of this case or any other

 case.

         With the vast weight of the law against him, Plaintiff’s steadfastly relies on the First

 Circuit’s decision in Anversa v. Partners Healthcare System, Inc., 835 F.3d 167 (1st Cir. 2016),

 because of the factual similarities between the claims asserted there and here. However, as noted

 in Defendants’ Reply Memorandum in Further Support of its Motion for Summary Judgment



                                                   3
Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 4 of 7 PageID #: 3729



 [Dkt. No. 90], the issue before the Anversa court at the time it addressed its subject matter

 jurisdiction was vastly different from the issues before this Court. The Anversa decision

 addressed whether the plaintiffs should be required to await ORI review of Harvard’s then in-

 process research misconduct investigation before proceeding on their breach of contract and tort

 claims. The Anversa court did not address the viability or merits of any of Plaintiff’s claims

 relating to the manner in which Harvard conducted its research misconduct investigation, instead

 holding that ORI (i.e. federal) review of Harvard’s research misconduct findings was a necessary

 precondition to proceeding on those claims. The Anversa court found that it had the jurisdiction

 to address the exhaustion issue because doing so required the Court to consider “the importance

 of [the research misconduct] regulations to the Congressional scheme.” 835 F.3d at 174 n.5.

        As Plaintiff notes, Defendants argued that the District of Massachusetts (Burroughs, J.),

 where this case was pending at the time, should follow the reasoning of Anversa and stay this

 action pending ORI review of Lifespan’s findings of research misconduct. However, Judge

 Burroughs largely disagreed, entering a two-month stay to permit ORI to complete its review or

 otherwise intervene in the proceedings, and then lifting the stay when ORI had not taken the

 required action.3

        Given that the stay in this case was long-ago lifted and that Plaintiff has proceeded on his

 state law claims, this case is no longer in the posture it was in when Defendants argued that the

 determination of Plaintiff’s claims must await federal intervention, and it is no longer in the

 posture of the Anversa case when the First Circuit issued its decision addressing subject matter

 jurisdiction. As this case stands now, it raises standard state law claims, none of which depend


 3
  Defendants understand that ORI is waiting for Harvard to complete its investigation into
 Plaintiff’s research misconduct so that it may review the two investigations in tandem. Based on
 Plaintiff’s responses to Defendants’ discovery requests, it appears that Harvard has yet to
 complete its investigation.

                                                  4
Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 5 of 7 PageID #: 3730



 on the resolution of a federal question and none of which is sufficiently substantial to give rise to

 federal question jurisdiction. For this reason, Plaintiff’s claims do not confer subject matter

 jurisdiction on this Court.

 II.    THE COURT SHOULD NOT EXERCISE SUPPLEMENTAL JURISDICTION
        OVER PLAINTIFF’S STATE LAW CLAIMS.

        Plaintiff argues that, even if the Court finds that Plaintiff’s claims raise no federal

 question, the Court should use its discretion to exercise supplemental jurisdiction over Plaintiff’s

 state law claims. While dismissal of federal claims does not necessitate dismissal of state law

 claims in every case, the Supreme Court and courts of this Circuit have held that where the

 dismissal of the federal claim occurs before trial, dismissal of the state law claims is appropriate.

 See United Mine Workers of America v. Gibbs, 383 U.S. 715, 726 (1966) (“Certainly, if the

 federal claims are dismissed before trial, even though not insubstantial in a jurisdictional sense,

 the state law claims should be dismissed as well.”); Camelio v. American Federation, 137 F.3d

 666, 672 (1998) (dismissal of state law claims is appropriate where federal claims dismissed

 before trial); Paye v. Wall, No. C.A. 17-193 WES, 2018 WL 463119, at *4 (D.R.I. Sept. 27,

 2018) (same); D’Ambra v. City of Providence, No. C.A. 11-600-M, 2013 WL 690605, at *1

 (D.R.I. Feb. 25, 2013) (McConnell, J.) (holding that the court should not exercise its

 supplemental jurisdiction where the federal claims are dismissed before trial). Indeed, in each of

 the cases cited by Plaintiff –– Miller v. Town of Wenham Massachusetts, 833 F.3d 46, 56 (1st

 Cir. 2016), Camelio, 137 F.3d 666, and Desjardins v. Willard, 777 F.3d 43, 45-46 (1st Cir. 2015)

 –– the court declined to exercise supplemental jurisdiction over the plaintiff’s remaining state

 law claims.

        None of the factors identified by Plaintiff –– the fact that this case has been pending since

 February 2016, that discovery has been completed and that summary judgment briefing is


                                                   5
Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 6 of 7 PageID #: 3731



 complete –– distinguish this case from other cases in which courts have declined to exercise their

 supplemental jurisdiction after the dismissal of the federal claims. Indeed, in Flowers v. Fiore,

 239 F. Supp. 2d 173 (D.R.I. 2003), this Court declined to exercise supplemental jurisdiction after

 the plaintiff’s federal claims were dismissed on a motion for summary judgment –– a procedural

 posture this case has yet to achieve.4

        In sum, there is no basis for the Court to exercise its supplemental jurisdiction over

 Plaintiff’s state law claims.

                                          CONCLUSION

        For the reasons set forth herein and in Defendants’ Reply Memorandum in Further

 Support of its Motion for Summary Judgment, Plaintiff’s Complaint should be dismissed for lack

 of subject matter jurisdiction.




 4
   Nor is the fact that Plaintiff might choose to refile his case in this or another federal court a
 valid basis to exercise supplemental jurisdiction. In Grupo Dataflux v. Atlas Global Group, L.P.,
 541 U.S. 567 (2004), the Supreme Court entertained a similar argument in the context of
 evaluating diversity jurisdiction. In Grupo, the Court considered whether it should dismiss a case
 for lack of diversity jurisdiction where the citizenship of the parties at the time the motion to
 dismiss for lack of subject matter jurisdiction met the diversity requirements of 28 U.S.C. §
 1332. The Court dismissed the case despite the fact that the dismissal would likely be followed
 by refiling and “an almost certain replay of the case,” on the grounds that applicable statutes and
 the Court’s precedent required dismissal. Id. at 581.

                                                  6
Case 1:17-cv-00265-JJM-PAS Document 94 Filed 12/05/18 Page 7 of 7 PageID #: 3732



  Dated:      December 5, 2018
                                                        /s/ Rachel M. Wertheimer
                                                        Rachel M. Wertheimer, BBO # 625039
                                                        VERRILL DANA LLP
                                                        One Portland Square
                                                        P.O. Box 586
                                                        Portland, Maine 04112-0586
                                                        (207) 774-4000
                                                        rwertheimer@verrilldana.com

                                                        and

                                                        Paul W. Shaw, BBO # 455500
                                                        VERRILL DANA, LLP
                                                        One Boston Place, Suite 1600
                                                        Boston, MA 02108
                                                        (617) 309-2600
                                                        pshaw@verrilldana.com

                                                        DEFENDANTS LIFESPAN
                                                        CORPORATION, RHODE ISLAND
                                                        HOSPITAL and MICHAEL SUSIENKA


                                 CERTIFICATE OF SERVICE

          I hereby certify that on December 5, 2018, I electronically filed this document with the
 Clerk of Court using the CM/ECF System, which I understand will send notification of the filing
 to all counsel of record.
                                                       /s/ Rachel M. Wertheimer
                                                       Rachel M. Wertheimer




                                                 7
 12320018_1
